DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 requires that the door lock comprises a retractor that interlocks the inner spindle and the driving member. At the instant, it is unclear what is claimed here. Here is the invention:

    PNG
    media_image1.png
    762
    1114
    media_image1.png
    Greyscale

As shown, the retractor 98 is actually in between the inner spindle 26 and the driving member 96, not interlocking the inner spindle to the driving member. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 8,590,949 to Wang (Wang 949) in view of US Pat No 4,683,741 to Fields, US Pat No 10,563,425 to Lunday and US Pat No 2,308,844 to Wilshusen.

    PNG
    media_image2.png
    826
    1277
    media_image2.png
    Greyscale

Wang 949 discloses a door lock that comprises a latch driving device having inner and outer operating devices coupled to each other; a latching device (777) having a latch (779); an outer handle (737); and inner handle (659) defining a shank that defines a pivotal hole and a lever; and a thumb turn (651) located on the pivotal hole.
The door lock further comprises inner and outer spindles (76, 379), a retractor (111), a driving member (553), and a connecting rod (653).
The outer operating device further comprises a locking member (733, 573) located on the outer handle and having a limiting block (591) that engages a limiting groove (fig. 6) on the outer body. 


    PNG
    media_image3.png
    494
    1130
    media_image3.png
    Greyscale

Fields teaches that it is well known in the art to provide a lighting device that comprises a lighting element (86) and a switch (82) for controlling the lighting element and operated by a thumb turn (34) located on a knob or handle (32), so as to indicate a user that the door is locked or unlocked.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the door lock described by Wang 949 with a lighting device, as taught by Fields, in order to provide a user indication that the door is locked or unlocked in response to movement of a thumb turn.


    PNG
    media_image4.png
    796
    1111
    media_image4.png
    Greyscale

Lunday teaches that it is well known in the art to mount a lighting device (126) on a lever portion of a handle (102). The lever portion defines a chamber for accommodating the lighting device.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the lighting device on the lever portion of the handle, as taught by Lunday, in order to provide the indication in the best surface of the handle so as to be capable of immediately see the indication.


    PNG
    media_image5.png
    611
    870
    media_image5.png
    Greyscale

Wilshusen teaches that it is well known in the art to provide a groove for accommodating a 1st lid (either one of 10, 11 or 12) that allows the light of a lighting element (4) to pass by and to also provide protection to the lighting element. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a lid mounted on a groove, as taught by Wilshusen, in order to allow the light of the lighting element to pass by and to also provide protection to the lighting element.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 8,590,949 to Wang (Wang 949) in view of US Pat No 4,683,741 to Fields, US Pat No .
Wang 949, as modified by Fields, Lunday and Wilshusen, fails to disclose that the door lock further comprises an actuator in the form of a permanent magnet that is located on a pivotal portion of a stem of the thumb turn that interact with a reed switch in order to actuate the lighting device. Fields teaches that the pivotal portion (84) mechanically engages a switch (80)

    PNG
    media_image6.png
    625
    768
    media_image6.png
    Greyscale



It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the door lock described by Wang 949, as modified by Fields, Lunday and Wilshusen, with a sensor/magnetic actuator, as taught by Fiedrich, in order to automatically operate the device, instead of a mechanical operation.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 8,590,949 to Wang (Wang 949) in view of US Pat No 4,683,741 to Fields, US Pat No 10,563,425 to Lunday, US Pat No 2,308,844 to Wilshusen and further in view of US Pat No 7,270,452 to Wang (Wang 452).
Wang 949, as modified by Fields, Lunday and Wilshusen, fails to disclose a 2nd lid on a groove in the lever of the inside handle.

    PNG
    media_image7.png
    612
    956
    media_image7.png
    Greyscale

Wang 452 teaches that it is well known in the art to provide another lid (36) positioned in an inner groove on the lever portion of a handle (12) and fastened to it (by 171).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the door lock described by Wang 949, as modified by Fields, Lunday and Wilshusen, with another lid, as taught by Wang 452, in order to provide more access to the lighting device and to allow other forms or aid in the installation of the device.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 8,590,949 to Wang (Wang 949) in view of US Pat No 4,683,741 to Fields, US Pat No 10,563,425 to Lunday, US Pat No 2,308,844 to Wilshusen and further in view of US Pat No 4,201,069 to Katayama et al (Katayama).


    PNG
    media_image8.png
    497
    872
    media_image8.png
    Greyscale

Katayama teaches that it is well known in the art to provide a connecting rod as a two pieces connected by an interlocking member.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the connecting rod described by Wang 949, as modified by Fields, Lunday and Wilshusen, as two pieces connected together, as taught by Katayama, in order to aid in the mounting of the door lock.
Applicant is also reminded that a one-piece construction, in place of separate elements fastened together, is a design consideration within the skill of the art. 


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Carlos Lugo/
Primary Examiner
Art Unit 3675



January 16, 2022